                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MTGLQ INVESTORS, LP,

       Plaintiff,
vs.                                                           Civ. No. 17-487 KG/LF

MONICA L. WELLINGTON,

                    Defendant.

                    JUDGMENT OF FORECLOSURE AND SALE, AND
                        APPOINTMENT OF SPECIAL MASTER

       This matter comes before the Court upon the Court’s entry of Summary Judgment in

Favor of Plaintiff in which the Court determined that Plaintiff “is entitled to foreclose on the

property which is the subject of the Note and Mortgage at issue in this foreclosure action.” (Doc.

179). The Court having read and reviewed the filings in this case and being otherwise fully

advised on the premises FINDS:

       1. This Court has jurisdiction over the parties and the subject matter of this action.

       2. Plaintiff has standing to pursue this foreclosure action. (Doc. 71).

       3. On June 22, 2018, the Court dismissed Plaintiff’s claims against Defendant Monica L.

Wellington’s unknown spouse. (Doc. 83).

       4. On August 21, 2018, the Court entered a Stipulated Judgment Foreclosing the Interest

of JP Morgan Chase Bank. N.A. (Doc. 100).

       5. On July 22, 2019, the Court entered default foreclosure judgments in favor of Plaintiff

and against The Monica L. Wellington Declaration of Trust Dated December 28, 2007, and

Altura Village Homeowners’ Association, Inc. (Doc. 169).
       6. The allegations of the Complaint for Debt and Money Due and for Foreclosure (Doc.

1-1) are sustained by the evidence and are hereby adopted as findings of fact, and the Court

concludes as a matter of law that Plaintiff is entitled to the relief demanded in the Complaint for

Debt and Money Due and for Foreclosure.

       7. Payment of the principal and interest on the Note described in the Complaint for Debt

and Money Due and for Foreclosure are in default and there is due and owing on the Note the

following amounts:

         Principal Balance                                                                 $125,049.37
         Interest (from Nov. 1, 2018, at the rate of 5.750%)                                $55,724.67
         Corporate Advances                                                                    $760.22
                 -      Property Inspections $725.22
                 -      Property Preservation $35.00
         Escrow Advance                                                                      $17,694.95
                 -      Hazard Insurance $7,631.50
                 -      Taxes $10,063.45

         Total Amount                                                                      $199,229.21

       Excluding any subsequent award of reasonable attorney fees and costs, the total

   amount of judgment is $199,229.21, plus interest from November 1, 2018, at the rate of

   5.750% per year, until the property is sold pursuant to this Judgment of Foreclosure.

   The judgment amount is a first and prior lien upon the following described real

   property:

          Lot numbered Twenty-nine (29) of ALTURA VILLAGE, being a Replat of
          Tracts A1 Netherwood Park, Addition, as the same is shown and designated
          on the Plat of said addition, filed in the Office of the County Clerk of
          Bernalillo County, New Mexico, on December 3, 1997, in Plat Book 97C,
          folio 341.

  which property is more commonly described as 2124 Altura Verde Ln NE,

  Albuquerque, NM 87110.




                                                 2
          IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that:

        A. Plaintiff shall have an in personam judgment against Defendant Monica L.

Wellington of $199,229.21, plus interest from November 1, 2018, at the rate of 5.750%

per year, until the date of the Special Master’s sale, plus the costs of the sale, including the

Special Master’s fee of $225.00, plus tax, plus any additional attorney fees and costs

actually expended from the date of this Judgment of Foreclosure until the date of the

Special Master's sale, plus those additional amounts, if any, which Plaintiff will be

required to pay prior to termination of this action for property taxes and insurance

premiums or any other cost of upkeep of the property of any sort. The entire judgment

amount, as described herein, is secured by a Mortgage upon the above described property

and constitutes a first lien on that property.

        B. Plaintiff reserves the right to petition the Court for entry of a deficiency

judgment in the event sale proceeds are insufficient to satisfy its judgment.

        C. The interests in the property of all parties hereto are foreclosed and the real

property described above is ordered sold by Margaret Lake, appointed Special Master, at

public auction to the highest bidder for cash according to the laws of this state and the

practices of this Court. In the event the Special Master is unable to conduct the sale when

scheduled, she may designate a successor to act as Special Master. Without further notice,

said successor may conduct the sale, notice of which may have been published in the

name of the original Special Master. The Special Master is empowered to postpone the

date and time of the sale in the event she deems such postponement advisable, and may

sell the property at such postponed public sale on the terms set forth herein. Postponement

of the public sale of the property may be effected by the Special Master appearing and



                                                   3
announcing to all persons attending at the time, date, and place originally published for the

public sale, the fact that the sale is postponed and the new time, date, and place at which

the postponed public sale will be conducted. In addition, a notice of the postponement of

the public sale shall be filed with the Court and served in the same manner and upon the

same persons or entities as were served with the original Notice of Sale; no additional

newspaper publication of such postponed public sale shall be required. The purchaser

shall have the right to immediate possession of the property.

       D. The proceeds of the sale shall be applied in the following priorities:

                  1) FIRST, the costs and expenses of the sale including a fee of $225.00,

                      plus tax for a Special Master’s fee;

                  2) SECOND, any additional advances made by Plaintiff as allowed

                      by this Judgment of Foreclosure;

                  3) THIRD, to Plaintiff in the amount of its judgment as described above;

                  4) FOURTH, additional surplus monies, if any, to be distributed in

                      accordance with the further order of the Court.

       E. If personal property remains at the real property after the occupants vacate, the

personal property is deemed abandoned, and the purchaser may dispose of the property in

any manner allowed by law.

       F. Plaintiff may bid for and acquire the property and in lieu of paying cash

therefor may make settlement for the purchase price by crediting upon the indebtedness

secured by the Mortgage the net sales price after deducting therefrom the costs and

expenses of the sale and any additional advances made by Plaintiff as allowed by this

Judgment of Foreclosure and the Mortgage.



                                                 4
       G. The property will be sold free and clear of all liens of the parties hereto and of

all persons claiming an interest by virtue of any instrument filed for record after January

26, 2017, at 8:11 AM, the date and time Plaintiff recorded its Notice of Lis Pendens in the

records of Bernalillo County, New Mexico. All the defendants and all persons claiming

under them, and all other persons bound by these proceedings are barred and foreclosed of

any right, title, interest, or claim in or to the property, subject only to a one month period

of redemption set forth in the Mortgage, provided that the right of redemption shall not

apply to any defendant found and adjudged to have disclaimed an interest in and to the

property.

       H. This Judgment of Foreclosure is hereby entered as a final Judgment herein as

to the matters encompassed hereby, and this Court retains jurisdiction of these

proceedings for the purpose of confirming the foreclosure sale; assisting the purchaser at

the foreclosure sale, or its successors or assigns, in obtaining possession of the property, if

necessary; entering a deficiency judgment upon approval of the Special Master's Report

subsequent to the foreclosure sale, if necessary, and for determining all other issues

presented in this action and not specifically ruled on in this Judgment of Foreclosure.




                                               _______________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  5
